Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
AFCP 2.0
The request for entry into AFCP 2.0 on 1/25/21 is denied. A proper further search may take longer than the allotted time. The amendment is assessed under pre-pilot practice below. 

Entry
The amendment of 1/25/21 is not entered as it does not place the application in better form for appeal by materially reducing or simplifying the issues for appeal.

Response to Arguments
Applicant’s argument has been considered but is not persuasive. First, fundamentally, the affidavit and arguments simply try to make the case that different polymers have different solubilities. This is known, and not unexpected as applicant contends. As previously stated, the polarity of the monomers compared is very different due to the different chemical makeup- ethylene vinyl alcohol has alkyl groups and an alcohol, while tetrafluoroethylene/n-vinylpyrrolidone has nitrogen and fluorine groups. These different structures are expected to lead to different solubilities of copolymers in different solvents.
Furthermore, applicant’s affidavit states "few polymers are soluble in ethanol and not in water" which is the “unexpected” aspect of applicant’s arguments. This is rebutted by Nitadori, who describes 

Second, applicant has not compared the EVOH of Nitadori, but has relied upon an unrelated reference EVOH (“T. Matsumoto”). This does not amount to comparing the closest art of record, and the measured EVOH clearly has different properties than those described in Nitadori. Nitadori describes ethanol as a good solvent for his EVOH (col 14 ln 63-66) yet the instantly measured EVOH is insoluble in ethanol.  

Third, applicant alleges that amended claim 13 is commensurate in scope with the test data. This is not found convincing. For example, the test data of the affidavit includes only two specific polymers, both of which are comonomers of tetrafluoroethylene and n-vinylpyrrolidone. All of the inventive examples consist of the same two monomers. The claim is to "at least one fluoromonomer selected from the group consisting of tetrafluoroethylene and hexafluoropropylene". Other fluoromonomers are encompassed in "at least one". Hexafluoropropylene has not been demonstrated, either. The claim also very broadly describes an amide-bond containing polymerizable compound encompassing a multitude of monomers with different properties. These are merely examples of the difference between the breadth of the claim and the exemplified results and not intended to be an exhaustive list. 
If the solubility results are indeed so unexpected, why would one of ordinary skill expect any copolymer of any of the multitude of varied monomers encompassed to exhibit this unexpected solubility?

Fourth, on p.7 paragraph 1 applicant states that the comparison of the claimed invention with a copolymer of vinylpyrrolidone and tetrafluoroethylene is based on improper hindsight. This is not found 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA H ROSEBACH whose telephone number is (571)270-7154.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA H.W. ROSEBACH/              Examiner, Art Unit 1766                                                                                                                                                                                          /MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766